Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           Objection to claims
2.     Claims 1-2 and 8-9 are objected because of the following reasons:
        Regarding claims 1 and 8, lines 10-12 recite “the probability value of the element corresponding the first response area being greater than a probability value of another element in the first histogram filter. It is not clear what is probability value of element. It is assumed that the histogram contains element with probability values.  
        Regarding claims 2 and 9, claims 2 and 9, lines 1-2 recite “generating a second histogram filter and claims 2 and 9, lines 7-8 recite “a pre-established second histogram filter”.  It is not clear that these second histogram filter are same and these second histogram filter are same as second histogram recited in claims 1 and 8. 
                	 Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.         Claims 1, 3, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (Robust Vehicle Localization in Urban Environment 
               Regarding claims 1, 8 and 15 Levinson disclose positioning an autonomous vehicle (Levinson, Figs. 1 and 5, Abstract and paragraph III ONLINE localization, pages 4375-4377), comprising: 
                matching a current point cloud projected image of a first resolution with a map of the first resolution to generate a first histogram filter based on the matching result (Levinson paragraph II A, Map alignment using GraphSLAM, page 4373 left-column states “Given one or more logfiles containing GPS, inertial and laser data, we wish to refine the trajectories in order to bring areas of overlap into alignment”. This obviously corresponds to matching a current point cloud projected image of a first resolution with a map of the first resolution.  Levinson paragraph III, page 4375 left column Levinson “once we built a map of the environment we can use it to localize the vehicle in real-time.  We represent the likelihood distribution of x and y offset with a 2 dimensional histogram filter. As usual the filter is comprised of two parts: motion update, to reduce confidence in our estimate based on motion and the measurement update to increase confidence in our estimate based on sensor data. The first part of 2-dimension histogram filter of motion update obviously corresponds to generate a first histogram filter based on the matching result); 
                determining at least two first response areas in the first histogram filter based on a probability value of an element in the first histogram filter, the probability value of the element corresponding to the first response area being greater than a probability 
                 generating a second histogram filter based on a result of matching a current point cloud projected image of a second resolution with a map of the second resolution and the at least two first response areas, the first resolution being less than the second resolution (Levinson II C Map creation, page 4375-4376, states Given a calibrated laser and one or more logfiles with properly aligned trajectories it is now possible to generate a high resolution map.  In order to create probabilistic map we not only store average intensity of each cell but also the variance of these values.  Levinson paragraph III B Measurement Update the second component of the histogram filter is the measurement updated in which incoming laser scan are used and in page 4376 Levinson provide the construction of higher resolution second histogram filter which provide measurement update of position show in equations 3-6);  
                calculating a weighted average of probability values of target elements in the second histogram filter to determine a positioning result of the autonomous vehicle in the map of the second resolution (Levinson II C Map creation, page 4376, lines 11-20, states To calculate the probability of sensor data z given an off set (x,y) and map m we 
               Therefore it would have been obvious to one having ordinary skill in the art before the filing of claimed invention to match a current point cloud projected image of a first resolution with a map of the first resolution to generate a first histogram filter based on the match result, determine at least two first response areas in the first histogram filter based on a probability value of an element in the first histogram filter, generate a second histogram filter based on a result of matching a current point cloud projected image of a second resolution with a map of the second resolution and the at least two first response areas, the first resolution being less than the second resolution  and calculate a weighted average of probability values of target elements in the second histogram filter to determine a positioning result of the autonomous vehicle in the map of the second resolution as shown by Levinson because such a system provide movement and navigation control of autonomous vehicle.
            Regarding claims 3 and 10 Levinson disclose the first histogram filter comprises at least one of a first reflection value histogram filter or a first height value histogram filter (Levinson paragraph III ONLINE LOCLALIZATION page 4375, left column states 
                 
                         Allowable Subject Matter
5.           Claims 2, 4-7, 9 and 11-14 are objected as being dependent rejected base but would be allowable if rewritten in the independent form including limitation of the base claim and any intervening claims and also provided the objections to claims 1-2 and 8-9 is overcome.  
                        
                                Communication
6.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624
March 10, 2022
+